'CAMPBELL, P. J.
Defendant was tried in the municipal court of the city of Sioux Ealls for- the crime of assault. He was *180found guilty by a jury, and upon such verdict judgment was duly entered that he pay a fine of $100, from which judgment, and from the order denying his motion for new trial, defendant appeals.
 Appellant’s sole contention in this court is that the evidence was insufficient to support the verdict.
The stories of the various witnesses were considerably in conflict. We have examined the record with care, and think no useful purpose would be served by setting out the testimony. It is sufficient to say that there is in the record testimony introduced by the state which, if believed by the jury, is ample to support the verdict. True, much of this testimony is disputed by defendant and his witnesses. But, the weight of testimony and credibility of the witnesses being peculiarly within the province of the jury, this court will not under such circumstances interfere with the verdict.
The judgment and order appealed from must be, and they are, affirmed.
POEUEY and BfUfRCH, JJ„ concur.
GATES and SHERWOOD, JJ., not sitting.